EXHIBIT 99.1 Zynex Provides Updated Guidance for the Second Quarter 2015 Electrotherapy revenue stable while compound pharmacy revenue falls short LONE TREE, Colo. – June 12, 2015 - Zynex, Inc. (OTCQB: ZYXI), an innovative medical technology company specializing in the manufacture and sale of non-invasive medical devices for pain management, stroke rehabilitation, neurological diagnostics, and compound pharmacy, announced today it currently expects revenue for the quarter ending June 30, 2015 to be higher than revenue reported in the first quarter of 2015 and be in the range of $3.2 million to $3.5 million. The lower estimate is primarily the result of notification from TRICARE, the health care program for uniformed service members, that it would no longer accept claims related to compound transdermal pain creams. Thomas Sandgaard, Zynex CEO stated: “We are disappointed with the decision by TRICARE to no longer cover compound transdermal pain creams. TRICARE has been a significant source of reimbursement for our Pharmazy business. We have recently begun offering patients an alternative pain relief product that we expect will adjudicate well with third party payors. While the lower revenue will delay the Company’s return to positive income from operations, we expect to report a smaller loss in the second quarter compared to the first quarter.” Sandgaard went on to say: “While growth in the Pharmazy business has been hampered by the TRICARE issue, our core electrotherapy business remains stable and we continue to see positive momentum in demand for our NexWave product.” About Zynex
